Fowler, J.,
delivered the opinion of the Court.
The question presented by this appeal is whether the Commissioners of Garrett County are liable to be sued upon the contract which is set out in the plaintiff’s declaration. This contract is evidenced by an order passed by the defendants, by which it appears that the plaintiff was authorized and directed to trace up and compile a book of abstracts of title for the use of the County Commissioners’ office, of all unassessed lands in said county. It was provided by this order that upon the adoption of the plaintiffs report he should be allowed a fair and reasonable compensation for his said work. The first count in the declaration was struck out on motion of the plaintiff, and the defendant demurred to the declaration as thus amended. The second count is based upon the theory that the plaintiff performed his part of the contract, and that although the defendants examined, ratified, approved and adopted his work and reports, they refused to compensate him therefor. The third count alleges that the defendants received and examined the work of the plaintiff, but fraudulently refused to adopt it.
It must be conceded, we think, that if the defendants, as *153Commissioners of Garrett County, had power to make the contract, each count of the amended narr. sets out a good cause of action. For while it is so well settled that it is unnecessary to cite authorities to sustain it, that municipal bodies like the defendants act with limited corporate authority, and persons dealing with them must be held to know the extent and limit of such corporate powers, yet not every act they may do, nor every officer they may appoint can be specifically designated in their charters. And, therefore, our own Code, Art. 25, relating to County Commissioners, provides in section 1 that they shall have power to appoint agents, officers and servants required for county purposes, not otherwise provided by law or the Constitution. And the whole question, therefore, is whether, first, it is the duty of the County Commissioness to assess for taxation unassessed lands, and secondly, whether any officer whom they are, either by law or the Constitution, specifically authorized to appoint could provide them with the information necessary to enable such assessment to be effectually and properly made. That it is the duty of the commissioners to assess such lands is, of course, clear. Code, Art. 81, section 10, provides “ that in all cases where discoveries of assessable property are made by the collectors or the County Commissioners * * * either from the returns of clerks, registers or assessors or in any other way, the County Commissioners shall assess the same.” Instead of construing the conceded limited powers of the defendants so as to diminish their ability to employ agents to aid in subjecting the owners of all lands to taxation as required by the 15th Art. of the Bill of Rights, we should rather try to aid them in so difficult a task. It is not probable that the owners of such unassessed lands will voluntarily give the information desired, nor do we think it can be supposed that either the collectors of taxes, the assessors or the commissioners themselves are competent to perform in a satisfactory manner the work which the plaintiff alleges he was employed to do. That work was, in the language of the order already referred to, *154“ to trace up and compile a book of abstracts of titles of all unassessed lands.” &c. It is alleged in the declaration that the lands in question were vacant and in the possession of no one. How then could they be subjected to taxation ?
(Decided December 5th, 1895.)
The names of the owners and the extent of their respective holdings had to be ascertained before assessment could be properly and fairly made. Indeed, the assessment could not be legally made at all until the names of the owners had been ascertained, for section 2 of Art. 8i of the Code requires all property to be valued to the owner thereof, and section 23 of the same article makes it the duty of the County Commissioners to make an accurate and fair account of all property of every sort within their county and the valuation thereof, and an alphabetical list of the owners thereof, &c. The order contemplated searches of the Land Records of Garrett County, and the preparation of abstracts of titles. Giving to this expression “abstracts of title” as used in said order its ordinary legal meaning, it would be the duty of the plaintiff under his alleged contract to ascertain the names of the owners “ and to give an epitome or short statement of the successive title deeds or other evidences of ownership.”
It follows from what we have said that the defendants had power to make the contract in question, and that the demurrer should have been overruled.

Judgment reversed.